Case: 18-50744      Document: 00515134380         Page: 1    Date Filed: 09/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-50744                         United States Court of Appeals
                                                                                  Fifth Circuit
                                  Summary Calendar                              FILED
                                                                        September 26, 2019
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

FRANK J. NEAL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:15-MJ-668-1
                             USDC No. 5:16-CR-491-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Frank J. Neal appeals his conviction for driving while intoxicated in
violation of 18 U.S.C. § 13, the Assimilative Crimes Act, incorporating Texas
Penal Code § 49.04. He challenges the district court’s decision to uphold the
magistrate judge’s denial of Neal’s motion to suppress evidence obtained
following a traffic stop on Lackland Air Force Base. Neal contends that the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50744    Document: 00515134380     Page: 2   Date Filed: 09/26/2019


                                 No. 18-50744

officers’ decision to conduct a stop of his vehicle was not justified at its
inception.   Specifically, he argues that the Government did not present
sufficient evidence that his failure to maintain a single lane involved unsafe or
dangerous movement, and thus the officers did not have a reasonable suspicion
that he had violated Texas Transportation Code § 545.060(a).
      The two officers who stopped Neal on the night in question testified that,
soon after passing the base’s entry control point, they observed the left wheels
of Neal’s vehicle swerve three times across the white dotted line separating the
two eastbound lanes of the divided street, with the vehicle driving down the
middle of the white line the third time. We view this evidence in the light most
favorable to the Government and conclude that the officers reasonably
suspected Neal of violating § 545.060(a). See United States v. Lopez-Moreno,
420 F.3d 420, 430 (5th Cir. 2005); see also Learning v. State, 227 S.W.3d 245,
248-49 (Tex. App. 2007). Further, any belief by the officers that § 545.060(a)
required only failure to maintain a lane (and not, in addition, unsafe
movement), even if mistaken, was objectively reasonable. See Heien v. North
Carolina, 135 S. Ct. 530, 534-40 (2014); see also Leming v. State, 493 S.W.3d
552, 556-61 (Tex. Crim. App. 2016) (plurality opinion).
      AFFIRMED.




                                       2